PER CURIAM:
George D. Gates appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Gates’ 28 U.S.C. § 2241 (2000) petition, and its orders denying Gates’ motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons state by the district court. Gates v. Stansberry, No. 1:07-cv-01212-LO-TCB, 2008 WL 2165998 (E.D.Va. May 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED